Exhibit 10.1


Hana Biosciences, Inc.




February 5, 2010
7000 Shoreline Court, Suite 370
 
South San Francisco, CA 94080
 
Ph. (650) 588-6784
 
Fax. (650) 228-2754



Dear Craig,


I am delighted to offer you the position of Vice President, Chief Financial
Officer at Hana Biosciences, Inc. You will report to Steven R. Deitcher, M.D.,
President and Chief Executive Officer.  Your start date with the Company will be
on or before Monday, March 1, 2010.


Your base salary will be $295,000 per year (gross, less legally required
withholding and other required deductions, and any deductions that you
voluntarily authorize in writing), paid semi-monthly.  In addition, you will be
eligible for an annual performance-based cash bonus of up to 30% of your
annualized base salary.  The determination of your annual bonus will be made by
the Chief Executive Officer and will be subject to approval by Hana’s Board of
Directors.  For 2010, your target bonus will be pro-rated based on the
commencement of your employment.


Effective upon the commencement of your employment with Hana, you will also be
granted an option to purchase 350,000 shares of Hana stock which vest one-third
on the first anniversary of the grant date and, thereafter, the remainder will
vest in 24 equal monthly installments over two years (the “Initial Option”). The
exercise price of the Initial Option will be equal to the closing price of Hana
common stock, as reported on the OTC Bulletin Board, on the last business day
prior to your first day of employment.  In addition, you will be entitled to an
additional stock option grant to purchase 150,000 shares of Hana common stock
upon closing of a financing transaction in 2010 that results in net proceeds to
Hana of greater than $20,000,000, or 250,000 shares of Hana common stock upon
closing of a financing transaction in 2010 that results in net proceeds to Hana
of greater than $30,000,000 (the “Financing Options”), in either case at an
exercise price equal to the fair market value of Hana’s common stock as
determined in accordance with Hana’s stock option pricing policies then in
effect. Your right to purchase one-third of the shares subject to any Financing
Options will vest in the same manner as the Initial Option (i.e., one-third on
the first anniversary of the grant date, and the remainder in 24 equal monthly
installments thereafter).  The Initial Option and any Financing Options will be
evidenced to separate stock option agreements on the Company’s standard
form.  Any other future stock options will be granted per guidelines then in
place for all employees of the company, based on performance and contributions
as determined by the company’s Board of Directors.


If your employment with Hana is terminated by Hana without “cause,” or if you
terminate your employment with Hana for “good reason,” then you shall be
entitled to continue receiving your then current annualized base salary for a
period of six months following such termination;  provided, however, Hana shall
have no obligation to pay any compensation or other consideration following the
termination of your employment unless you execute a separate agreement releasing
Hana and entities and persons associated with Hana from any and all  claims
relating to or in connection with your employment, including the termination of
your employment.  For purposes of this letter, the term “cause” means any of the
following actions committed by you:
 
 
 

--------------------------------------------------------------------------------

 
 
 
(1)
Willful and repeated failure, disregard or refusal by you to perform your
employment duties;

 
 
(2)
Willful, intentional or grossly negligent act by you having the effect of
injuring, in a material way (whether financial or otherwise), the business or
reputation of Hana or any of its affiliates, including but not limited to, any
officer, director, executive or shareholder of Hana or its affiliates;

 
 
(3)
Willful misconduct by you in respect of your duties or obligations, including,
without limitation, insubordination with respect to lawful directions received
by you from the Chief Executive Officer, unless such direction was contrary to
directions given by the Board;

 
 
(4)
Your conviction of any felony or a misdemeanor involving a crime of moral
turpitude (including entry of a nolo contendere plea);

 
 
(5)
Hana’s determination based upon clear and convincing evidence, after a
reasonable and good-faith investigation following a written allegation by
another Hana employee, that you engaged in material harassment prohibited by law
(including, without limitation, age, sex or race discrimination);

 
 
(6)
Any misappropriation or embezzlement by you of Hana’s (or its affiliates’)
property (whether or not a misdemeanor or felony); or

 
 
(7)
A material breach by you of any of your obligations under any other agreement or
Hana policy, including, without limitation, Hana’s code of ethics, employee
manual and any invention assignment, confidentiality and non-solicitation
agreement(s).

 
For purposes of this letter, the term “good reason” means  (i) a reduction in
your annual base salary or annual target bonus rate or a material reduction in
the benefits provided to you by Hana taken as a whole, in each case without your
consent, but not if all senior executives of Hana incur any such reduction in
compensation or other benefits; or (ii) a significant reduction in your duties
and responsibilities; provided, however, that an event shall not constitute
“good reason” unless you first notify Hana of such event in writing (including
by email) within 30 days of the date you became aware of such event and the
event is not corrected by Hana to your reasonable satisfaction within 30 days of
the date of your written notice to Hana.


Hana Biosciences, Inc. provides its employees with a benefit package, paid
medical, dental, life and disability programs, you will be eligible to
participate in our 401k plan and Employee Stock Purchase Plan. You will also be
entitled to 3 weeks of vacation pro-rated for the remainder of the calendar year
in which you start.  This offer of employment is also conditioned upon your
entry into an invention assignment, confidentiality and non-solicitation
agreement, in the Company’s standard form.


Even though some provisions in this offer letter refer to future dates, they are
only reference points for certain events that are scheduled for as long as you
are employed.  Your employment with Hana is for an indefinite term, and nothing
in this Letter modifies your at-will employment relationship with the Company.
This offer expires on February 12, 2010.
 
 
 

--------------------------------------------------------------------------------

 

 
Craig, I believe you will make a significant contribution to Hana, and that we
will in turn provide an environment where you will grow, learn and thrive.  The
entire Hana team looks forward to the opportunity to work with you.


Sincerely yours,


/s/ Steven R. Deitcher

--------------------------------------------------------------------------------

Steven R. Deitcher, M.D.
President, CEO, and Board Member






Accepted: /s/ Craig W Carlson

--------------------------------------------------------------------------------

 Date: 2/10/2010




Start Date: 3/1/2010
 
 
 

--------------------------------------------------------------------------------

 


February 17, 2010
7000 Shoreline Court, Suite 370
 
South San Francisco, CA 94080
 
Ph. (650) 588-6784
 
Fax. (650) 228-2754



RE: Craig Carlson Employment with Hana Biosciences




Dear Craig,


This will confirm our recent discussions concerning your employment with Hana
Biosciences and the effective date of your appointment as Hana’s Chief Financial
Officer.  As described in the February 5, 2010 letter agreement between Hana and
you, your employment with Hana will commence on March 1, 2010.  However,
notwithstanding the terms of such letter agreement, upon the commencement of
your employment with Hana on March 1, 2010, you will assume the title and
position of Vice President of Hana.  Effective April 1, 2010, you will assume
the role of Hana’s principal financial officer and your title will change to
Vice President, Chief Financial Officer.  Despite these changes, all other terms
of your employment described in the February 5, 2010 letter agreement, including
your compensation, remain unaffected.


Please acknowledge your agreement to the foregoing by signing in the space
indicated below and returning a fully-signed copy of this letter to my
attention.




Sincerely yours,


/s/ Steven R. Deitcher

--------------------------------------------------------------------------------

Steven R. Deitcher, M.D.
President, CEO, and Board Member





Acknowledged and agreed to
this 17th day of February, 2010:


Accepted: /s/ Craig W Carlson

--------------------------------------------------------------------------------

Craig Carlson

